Citation Nr: 1744212	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a left rotator cuff disability.  

3.  Entitlement to service connection for a right rotator cuff disability.  

4.  Entitlement to service connection for a left Achilles disability.  

5.  Entitlement to service connection for a left hip disability.  

6.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from February 1978 to June 1986.  Thereafter, he had unverified periods of active duty for training and inactive duty training as a member of the Georgia National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In April 2016, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hemorrhoids and disabilities of the left Achilles, bilateral hips, and bilateral shoulders.  At his April 2016 hearing, he testified that between 1999 and 2010, he served as a member of the Georgia National Guard.  Review of the records indicates the only service treatment record obtained for this period is a June 2008 medical examination and duty status report.  As such, remand is required to obtain all available service treatment records for the Veteran's National Guard service period.  VA has a duty to assist a claimant in obtaining service, VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Next, the Veteran has reported private treatment for his claimed disabilities from the Peachtree Orthopedic Clinic, Kaiser Permanente, and the Caduceus Clinic.  While the AOJ properly requested these records when the original claim was received in June 2010, the Veteran has reported additional treatment since that time.  Thus, the AOJ should request updated treatment records for these private medical care providers.  As these are private records and may not be obtained without the Veteran's cooperation, he may also obtain and submit these records to VA on his own behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source(s), to include the Georgia Office of the Adjutant General, the U.S. Army 
 Human Resources Command (AHRC), the National 
 Guard Bureau (NGB)and/or National Reserve Personnel Center, in order to obtain the Veteran's service treatment records for his Georgia National Guard service period between 1999 and 2010.  If no such records are available, the AOJ must document for the record all attempts to obtain such records, and inform the Veteran and his representative.  

2.  Contact the Veteran and/or his representative and request the names and contact information for any private medical care providers who have treated the Veteran for his claimed disabilities since 2010.  After obtaining appropriate authorization from the Veteran, request all pertinent records not already received from any facility or treatment provider cited by the Veteran or his representative.  Any negative responses must be noted in the record.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

